PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/625,557
Filing Date: 16 Jun 2017
Appellant(s): Grand Rounds, Inc.



__________________
Aaron J. Capron
Reg. No. 56,170
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

In response to the applicant’s argument on the 35 U.S.C. 112(b) rejection (p. 13 of Appeal Brief filed on 3/21/2022) pertaining to the limitation “determining a number of the one or more features to model” as recited in independent Claim 1 and similarly in Independent Claims 7 and 13, the Examiner maintains that features as used in a predictive model (or any machine learning model) are used in the derivation or modeling of the predictive model and are not themselves modeled. Indeed the applicant’s argument using the cited paragraphs of the specifications in their arguments (p. 13 of Appeal Brief filed on 3/21/2022) points to how these features can be chosen so that the ‘best’ number of features are used in the predictive model. As paragraph 77 of the specification as filed points out: “analysis engine 230 can determine the number of features to use in the model based on the large scale hypothesis testing” (emphasis added). As is well known in the art, features are determined so that only those that are relevant and/or are most informative are used in the machine learning model, they are not themselves modeled. This can be seen for example in the Sarrafzadeh reference, US 2015/0257712 A1, paragraph 33, that states: “the feature selection engine 124 is configured to select a set of relevant features extracted by the feature extraction engine”, and further on in the same paragraph states, “the classification engine 126 is configured to execute a classification algorithm over the features selected by the feature selection engine 124, and to thereby generate the precursor pattern detection model” (emphasis added). Indeed the applicant seems to recognize this by stating the specification points to how “a certain number of features are chosen for a model and how they are selected for optimizing the model” (p. 13 of Appeal Brief filed on 3/21/2022), even though this is not what the claim limitation is saying.

In response to the first of the two applicant’s arguments on the 35 U.S.C. 103 rejections (pp. 14-16 of Appeal Brief filed on 3/21/2022) pertaining to the limitation “determining a number of the one or more features to model,” as recited in Claim 7 and similarly in Independent Claims 1 and 13, the Examiner points out that the reference Pinsky as used teaches that “Many physiologic parameters can be acquired from the arterial waveform analysis” (p. 608, left column; the physiological parameters being the features acquired) and that analyses such as expert rules and statistical characterization (“Streams of potentially diverse data types received from multiple sources—bedside, clinical records, medical history, patient demographics, etc., represented at varied temporal resolutions and recencies—are featurized using any combination of expert rules, statistical characterization, data mining, and anomaly detection techniques to extract and characterize potentially informative patterns in data”, see Pinsky, Fig. 1) are used to extract only those features from among other features that are informative in the data (as collectively pointed out in Figs 1 and 2 and pp. 607-609). That is, as pointed out by Pinsky, the determination of features, and only those optimal features that can be based on statistical characterization that can include hypothesis testing (see Pinsky, p. 609), that improves the model, is used. Therefore, as Pinsky points out (this is summarized in Figs. 1 and 2 of Pinsky), producing the predictive machine learning models is based on only those leading indicators (that are features, see Pinsky, p. 609, left and middle column) or most relevant physiological parameters or features (“Annotated featurized data are then processed by machine learning algorithms to produce reliable models for particular tasks of clinical relevance”, Pinsky Fig. 2, emphasis added), which is a subset of features. As was also pointed out in the rejection via Examiner’s notes, Sarrafzadeh, US 2015/0257712 A1, also teaches using a subset of determined features as the Abstract points out for example: “Features are extracted from the preprocessed segments, and selected features are chosen from the extracted features. The selected features are classified to create the precursor pattern detection model. The precursor pattern detection model may then be used in real time to detect occurrences of the medical event of interest” (emphasis added).

In response to the second of the two applicant’s arguments on the 35 U.S.C. 103 rejections (pp. 15-17 of Appeal Brief filed on 3/21/2022) pertaining to the limitation the “number of the one or more features is optimized for the predictive model”, as recited in Claim 7 and similarly in Independent Claims 1 and 13, the Examiner points out that the reference Pinsky as used teaches that: “Streams of potentially diverse data types received from multiple sources—bedside, clinical records, medical history, patient demographics, etc., represented at varied temporal resolutions and recencies—are featurized using any combination of expert rules, statistical characterization, data mining, and anomaly detection techniques to extract and characterize potentially informative patterns in data” (Pinsky, Fig. 1, emphasis added), and that: “Principal component analysis is then applied to the spectra observed during a specific physiologic state (e.g., periods of stability) to envelope the range of variability of waveform patterns that can be expected in the particular state. The resulting null hypothesis model serves as a reference for extracted spectra of hemodynamic data observed in a monitored patient. Any substantial departure of waveform spectra from the range of expected variability is then treated as a potential leading indicator of the ongoing, emerging, or ensuing episodes of hemodynamic instability” (Pinsky, p. 609, middle column, emphasis added). That is, Pinsky is teaching featurizing or finding only those informative features based on expert rules, statistical characterization etc., which is finding the optimal features for your predictive model. And, as further pointed out in Pinsky, principal component analysis (that is used in determining only significant or optimal features) is used along with hypothesis testing on the spectra of the physiological data stream or waveform, to determine only those leading indicators, that are the optimal features to be used. It should also be pointed out that determining the best/optimized features is well known in the art as shown for example in the Sarrafzadeh reference, US 2015/0257712 A1, paragraph 47, wherein features with the highest strength, that are the optimal features, are chosen and retained. Further, in regards to the applicant’s argument that states: “Both Pinsky and Sarrafzadeh are quiet in regards to “number” that matches the size of the subset of the one or more features” (p. 17 of Appeal Brief filed on 3/21/2022, emphasis added), the Examiner points out that there is no “matches” or matching recited in the claims as argued. The relevant limitations of the argued claim(s), to put it succinctly, simply determines: “one or more features”, determines “a number of the one or more features” (which is actually a subset of the one or more features, as the subsequent limitation verbosely points out), and produce “a predictive model based on a subset of the one or more features that correspond to the number of the one or more features” (emphasis added). Pinsky as previously pointed out teaches, and also additionally teaches (“Results of validation can be used as feedback (dashed lines in the flow diagram) to tune structures of the models themselves, as well as to improve feature extraction”, emphasis added, see Fig. 1). This feedback will lead to further optimizing the model by among other things, adjusting the number of relevant features to use, that is improving feature extraction and featurization. Note that in Fig. 1, “model validation” is feedback into “data preparation” that includes “featurization”, which would determine which updated leading indicators/features to use. The Sarrafzadeh reference, US 2015/0257712 A1, paragraph 47, also teaches using the top number of features with the highest strength, which are the optimal features.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/DAVE MISIR/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        

Conferees:
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.